DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 06/18/2019.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments on the 35 U.S.C. 102 rejection have been fully considered but they are not persuasive. Please see the updated office action for claim mappings. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-2, 9-12, 19-20 is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 2017/0310611, “Kumar”).

For claim 1, Kumar discloses a method of specifying a sequence of services, the method comprising:
identifying, for a data message associated with a source machine executing on a source host computer ([0075], VEMs may be named as service VEMs when they provide connectivity to service nodes, and as classifier VEMs when they provide connectivity to the workloads that function as the initial node (which is read as source host computer) in a service chain; fig. 8B, 8B, [0070], [0075], each VEM can be executed in one server hosting Workloads WLs or VMs which are read as source machines, fig. 8B, [0040], any computing device can be a host such as forwarding elements 1-3 in fig. 6, each hosts service nodes/service functions SFs), a plurality of service nodes to perform a plurality of service operations on the data message, the plurality of service nodes defining a service path in a network, the service path comprising the plurality of service nodes (fig. 3A, 4A, [0057], network element 450 is the initial node with a service classification function and a service forwarding function, [0058], The service classification function can process a packet of a traffic flow and determine whether the packet requires servicing and correspondingly which service path to follow to apply the appropriate service. The determination can be performed based on business policies and/or rules stored in memory 454) ([0074], [0081], fig. a packet originating at WL 820(2) may be steered to SN 818(2), serviced accordingly, then to SN 818(4), then to SN 818(5), and finally returned to WL 820(2));
distributing to the source host computer a service insertion rule to use to identify the plurality of service nodes as the data message traverses along an egress path from the source host computer to a destination host computer (fig. 3A, 4A, [0057], network element 450 with a service classification function and a service forwarding function, [0058], The service classification function can process a packet of a traffic flow and determine whether the packet requires servicing and correspondingly which service path to follow to apply the appropriate service. The determination can be performed based on business policies and/or rules stored in memory 454); and
distributing, to each of a plurality of host computers that each executes at least one service node, at least one next-hop forwarding rule that comprises a network address of a next-hop service node in a service path, each host computer using each next-hop forwarding rule to retrieve the network address of a next-hop service node to forward the data message after a service node on the host computer performs a service operation on the data message ([0069], both the SPI and the SI, which are included in the service header of an NSH, are needed to make a forwarding decision. The control plane constructs the SPIs and distributes them into the forwarding elements along with SI and decrement value (i.e., the amount by which to decrement the SI); fig. 8B, [0091], starting at WL 820(2), proceeding to SN 818(2), then to SN 818(3), then to SN 818(4), then to SN 818(5), and lastly, to WL 820(5): WL2 to SN2 to SN3 to SN4 to SN5 to WL5. Service controller 816 may program service forwarding tables 830(1)-830(3) at respective VEMs 822(1)-822(3). Each service forwarding table 830(1)-830(3) may include an SPI and an SIF;  [0092], The packet from WL 820(2) may be encapsulated with the NSH at classifier VEM 822(1) based on information in service forwarding table 830(1). The packet may be forwarded on service overlay 826 to the next service hop, namely SN 818(2). VEM 822(2) may decapsulate the NSH, and forward the packet through interface 834(1) to SN 818(2). SN 818(2) may service the packet, and rewrite the packet header to indicate the destination address of VEM 822(1) and send the packet out through interface 834(2). VEM 822(2) may intercept the packet, and re-originate the NSH based on information in service forwarding table 830(2). The destination may be written to be the IP/MAC address of SN 818(3). After being serviced, the packet may be returned to VEM 822(2) via interface 834(3). VEM 822(2) may intercept the packet, and re-originate the NSH based on information in service forwarding table 830(2). The destination may be written to be the IP/MAC address of SN 818(4) and the packet forwarded to VEM 822(3) on service overlay 826.)

For claim 2, Kumar discloses each next-hop forwarding rule further comprises a rule identifier that is specified by reference to a service path identifier (SPI) value that identifies the service path, the rule identifier used at each service hop to match with a SPI value embedded in a header of the data message in order to match the next-hop forwarding rule to the data message and thereby to retrieve the next hop network address from the matching rule ([0069], both the SPI and the SI, which are included in the service header of an NSH, are needed to make a forwarding decision. The control plane constructs the SPIs and distributes them into the forwarding elements along with SI and decrement value).

For claim 9, Kumar discloses identifying a service chain that specifies a sequences of service operations for the data messages; identifying, for the identified service chain, a set of one or more service paths, each service path specifying a different set of service nodes for performing the service operations (fig. 6, SC1 has 2 service paths SC1_1 and SC1_2 through service nodes), and generating and distributing next-hop forwarding rules for each service node along each service path ([0061, fig. 5, a service node receiving a packet will decrement the service index upon servicing the packet, SPI an SI in a packet header, as received by a service node, are used to determine a next hop (forwarding) the packet).

For claim 10, Kumar discloses at least two different service paths include at least one service node in common (fig. 6, 2 paths can share common nodes).

	Claims 11-12, 19-20 are rejected for the same rationale in claims 1-2, 9-10.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 

Claim(s) 3-5, 7-8, 13-15, 17-18 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kumar in view of Zhuang et al. (US 2019/01470950, “Zhuang”).

For claim 3, Kumar discloses the rule identifier of each rule is further specified by reference to a service index (SI) value, the SI value is embedded in the data message header and the SI value is adjusted in this header at each hop ([0069], The services header 782 includes a Service Path ID field 788B and a Service Index field 788b. In some cases, NSH requires that the Service Index (“SI”) must be decremented by the service functions), and 
Kumar does not explicitly disclose the embedded SPI and SI values are used at each hop to match with the SPI and SI values of next-hop forwarding rules to identify a matching forwarding rule that specifies the next hop's network address.
Zhuang discloses the embedded SPI and SI values are used at each hop to match with the SPI and SI values of next-hop forwarding rules to identify a matching forwarding rule that specifies the next hop's network address ([0102], SPI and SI are used to determine the next-hop address).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zhuang’s teachings of a routing table to Kumar’s teachings to demonstrate how next-hop address can be efficiently looked up using a routing table of SPI and SI and next-hop address.

For claim 4, Kumar does not explicitly disclose each next-hop forwarding rule is an exact match rule that has a rule identifier comprising a service path identifier (SPI) value that identifies the service path and a service index (SI) value that identifies a hop's service node location in the service path, the rule identifier of a forwarding rule compared with SPI and SI values associated with a data message processed by a hop's service node to identify the matching forwarding rule, which then provides the network address for a next hop service node.
Zhuang discloses each next-hop forwarding rule is an exact match rule that has a rule identifier comprising a service path identifier (SPI) value that identifies the service path and a service index (SI) value that identifies a hop's service node location in the service path, the rule identifier of a forwarding rule compared with SPI and SI values associated with a data message processed by a hop's service node to identify the matching forwarding rule, which then provides the network address for a next hop service node ([0102], SPI and SI are used to determine the next-hop address, [0092], SI indicates the location of the service function forwarding node).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zhuang’s teachings of a routing table to Kumar’s teachings to demonstrate how next-hop address can be efficiently looked up using a routing table of SPI and SI and next-hop address.




For claim 7, for the same rationale in claim 4, Kumar-Zhuang discloses the SPI/SI values are embedded in a data message header by a module executing on the source host computer that initially receives the data message for the source machine executing on the source host computer (Kumar, fig. 3A, 4A, [0057], network element 450 is the initial node with a service classification function 312 and a service forwarding function, [0058], The service classification function can process a packet of a traffic flow and determine whether the packet requires servicing and correspondingly which service path to follow to apply the appropriate service. The determination can be performed based on business policies and/or rules stored in memory 454; Zhuang, [0076], fig. 1, when the packet reaches the SFF 1 120a, the SFF 1 120a parses traffic characteristic information (for example, 5-tuple information) of traffic carried by the packet, filters the packet, and directs, to a corresponding service function path (SFP), a packet that matches a filter criterion (or a match item) of the traffic 

For claim 8, for the same rationale in claim 4, Kumar-Zhuang discloses the data message is part of a data message flow (Kumar, [0025]), and the source host computer selects the service path for the data message flow based on the service insertion rule (Kumar, fig. 3A, 4A, [0057]-[0058], network element 450 is the initial node with a service classification function 312 and a service forwarding function, [0058], The service classification function can process a packet of a traffic flow and determine whether the packet requires servicing and correspondingly which service path to follow to apply the appropriate service. The determination can be performed based on business policies and/or rules stored in memory 454).

Claims 13-15, 17-18 are rejected for the same rationale in claims 3-5, 7-8.

Claim(s) 6, 16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kumar-Zhuang in view of Quinn et al. (US 2015/0103827, “Quinn”).

For claims 6, 16, for the same rationale in claims 4, 14, Kumar-Zhuang discloses each hop’s node examines the SPI/SI values of a plurality of next-hop forwarding rules stored for the node to identify a next-hop forwarding rule that matches a data message, the next-hop forwarding rules for each node associated with a plurality of service paths 
Kumar-Zhuang does not disclose each service node that executes on a host computer is a service machine, a service proxy executes on each host computer for each service machine or node.
Quinn discloses each service node that executes on a host computer is a service machine, a service proxy executes on each host computer for each service machine (fig. 1, [0058], each host/ service node hosts multiple service functions via a service proxy).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Quinn’s teachings of a service proxy to Kumar-Zhuang’s teachings to implement multiple service functions on a host machine via the proxy in order to save physical hardware resources for deploying multiple service machines.

Allowable Subject Matter and Reasons for Allowance
Claim 21 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance:
By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/Primary Examiner, Art Unit 2452